UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 ANTHONY JAWORSKI,

           Plaintiff,

      v.                                                   Civil Action No. 13-395 (CKK)

 UNITED STATES TREASURY,

           Defendant.



                                 MEMORANDUM OPINION
                                    (January 31, 2014)

       On January 7, 2014, the Defendant filed a [29] Motion to Dismiss this case. The same day,

this Court issued an Order to the Plaintiff, warning him that if he failed to file a response to the

Defendant’s Motion to Dismiss by January 25, 2014, the Court would treat the Motion to Dismiss

as conceded and dismiss the case. See Order (Jan. 7, 2014), ECF No. [30]. As of the date of this

Memorandum Opinion, the public docket reflects that the Plaintiff has not filed a response to the

Defendant’s Motion to Dismiss. Accordingly, it is, this 31st day of January, 2014, hereby

       ORDERED that Defendant’s Motion to Dismiss is GRANTED.

       SO ORDERED.
                                                            /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge